DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-2 in the reply filed on 4/29/2022 is acknowledged.
Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/29/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the same grain" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, claim 1 is given the broadest reasonable interpretation such that the limitation “the same grain” is interpreted as --each grain--.
Claim 2 is dependent on claim 1 and thus also rejected for the same reasons.
Allowable Subject Matter
Claims 1-2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art fails to teach or adequately suggests the hot rolled steel sheet as recited in claim 1. In particular, the closest prior art, Fujinaga et al. (JP 2000-297349), hereinafter “Fujinaga,” wherein an English machine translation is used and cited herein, teaches a high strength steel sheet comprising a chemical composition, by weight, 0.010-0.10% C, 0.50-1.50% Si, 0.05-2.50% Mn, 0.05% or less P, 0.005% or less S, and a balance of Fe and inevitable impurities (Abstract, [0006]-[0010]), which satisfies or overlaps with the instantly claimed chemical composition ranges. Fujinaga teaches a microstructure comprising, in volume percentage, 70-97% ferrite, preferably 80-97% ferrite, and a balance of mainly bainite (Abstract, [0021]), which overlaps with ferrite and balance volume percentages claimed.
However, Fujinaga fails to disclose or fairly suggest wherein the hot rolled steel sheet comprises ferrite with an average orientation difference in the same grain of 0.5° or more and 5.0° or less in 30 vol% or more and 70 vol% or less, and wherein the hot rolled steel sheet has an average grain size of the ferrite of 0.5 µm or more and 5.0 µm or less, has an average grain size of the martensite of 1.0 µm or more and 10 µm or less, and, when there is the balance microstructure, has an average grain size of the balance microstructure of 1.0 µm or more and 10 µm or less. Furthermore, one of ordinary skill in the art would not reasonably expect the steel sheet of Fujinaga to have these properties, because Fujinaga teaches a process of making (Abstract, [0010], [0022]-[0024]) that is dissimilar to the instant process as described in paragraph [0013] of the instant specification.
Thus, claim 1 is distinct over the teachings of the prior art. Claim 2 further limits the subject matter of claim 1 and is thus also distinct over the teachings of the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734